Exhibit 10.1

 

December     , 2005

 

SI INTERNATIONAL, INC.

NOTICE OF STOCK OPTION ACCELERATION OF VESTING

 

To:                             

 

SI INTERNATIONAL, INC. (the “Company”) is pleased to announce that we will
accelerate the vesting of certain outstanding stock options granted to you
pursuant to the Company’s stock option plans and stock incentive plans
(collectively, the “Plans”).  Effective as of December 7, 2005, your outstanding
stock options granted pursuant to the Plans, as set forth on Attachment 1, will
become fully vested and exercisable (the “Accelerated Stock Options”).  In order
to receive this acceleration of vesting, you must be an employee, director or
consultant of the Company on December 7, 2005.

 

Except for the acceleration of vesting, your Accelerated Stock Options will be
governed by their original terms and conditions.  The acceleration of vesting
with respect to your eligible stock options is not a taxable event.  However,
the acceleration of vesting may cause the conversion of incentive stock options
to non-qualified stock options as described in the attached Attachment 2.

 

The acceleration of vesting with respect to your eligible options will occur
automatically and no action is required on your part.  You will not receive any
additional documentation in connection with this acceleration of vesting of your
eligible stock options and therefore we recommend that you retain this Notice
for your records.

 

Questions relating to this Notice should be directed to:

 

SI International, Inc.
12012 Sunset Hills Road
Reston, VA 20190-5869
Attention:  Sheril Waldron
Phone:  (703) 234-7027
E-mail:  Sheril.Waldron@si-intl.com

 

We appreciate your continued efforts on behalf of the Company.

 

 

SI INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name: S. Bradford Antle

 

 

Title: President and Chief Executive Officer

 

1

--------------------------------------------------------------------------------


 

Attachment 1

 

Schedule of Accelerated Stock Options

 

Award
Number

 

Date of Award

 

Total Number of
Shares

 

Per Share Exercise
Price

 

 

 

 

 

 

 

 

 

 

 

   /   /   

 

 

 

$

 

 

 

2

--------------------------------------------------------------------------------


 

Attachment 2

 

Possible Conversion of Incentive Stock Options to Non-Qualified Stock Options

 

An option will qualify as an Incentive Stock Option under the Internal Revenue
Code (the “Code”) only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.  The $100,000 limitation of
Section 422(d) of the Code is calculated based on the aggregate fair market
value of the shares subject to all of your options designated as Incentive Stock
Options (if any) which become exercisable for the first time during any calendar
year (under all plans of the Company).  For purposes of the $100,000 dollar
limitation, Incentive Stock Options are taken into account in the order in which
they were granted, and the fair market value of the shares is determined based
on the exercise price of the relevant option.

 

Any Incentive Stock Option accelerated in connection with this Notice will
remain exercisable as an Incentive Stock Option under the Code only to the
extent the $100,000 dollar limitation of Section 422(d) of the Code is not
exceeded.  To the extent $100,000 dollar limitation is exceeded, the excess
options shall be treated as non-qualified stock options.

 

As a result of the acceleration of vesting of your eligible Incentive Stock
Options, any of your other Incentive Stock Options (not accelerated pursuant to
this Notice) that vest in 2005 after December 7, 2005 may be treated as
non-qualified stock options since you may have previously exceeded the $100,000
dollar limitation for 2005.

 

3

--------------------------------------------------------------------------------